Citation Nr: 0501583	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  95-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 
percent for service-connected laxity and instability of the 
left knee, anterior cruciate ligament (ACL) tear.

2. Entitlement to a combined evaluation in excess of 40 
percent for service-connected left knee disability on an 
extraschedular basis prior to July 12, 2001, or to an 
extraschedular evaluation in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The appellant had active duty from September 1978 to 
September 1982.  The evaluation of his left knee disability, 
variously rated, has been before the Board of Veterans' 
Appeals (Board) for much of the past decade.  

This matter was last before the Board in April 2003 for 
review of the present issues, as well as for review of the 
appellant's entitlement to an increased evaluation for 
service- connected residuals of trauma to the left knee with 
hyperextension, pain and swelling, rated as 20 percent 
disabling, and a claim pertaining to an initial evaluation in 
excess of 10 percent for service-connected degenerative 
changes of the left knee prior to July 12, 2001, or in excess 
of 30 percent thereafter.  Upon its last review, the Board 
granted a 30 percent evaluation for left knee arthritis from 
July 12, 2001, and denied the other issues upon appeal.

By order dated in June 2004 and pursuant to a joint motion 
for remand filed by the Department of Veterans Affairs (VA) 
and the appellant, that portion of the Board's April 2003 
decision denying an initial evaluation in excess of 20 
percent for service-connected laxity and instability of the 
left knee, and a combined evaluation in excess of 40 percent 
for service-connected left knee disability on an 
extraschedular basis prior to July 12, 2001, or to an 
extraschedular evaluation in excess of 60 percent thereafter 
was remanded for readjudication.
 
In September 2004, the appellant through counsel submitted 
additional evidence for consideration in the remanded issues, 
and specifically requested that the additional evidence be 
first considered by the VA Regional Office (RO).  Because the 
Board is prohibited from considering the additional evidence 
in the first instance, this matter must be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
to ensure compliance with applicable law.  VA will notify the 
appellant if further action is required on his part.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The appellant's brief filed at the U.S. Court of Appeals for 
Veterans Claims is of record, and reflects the appellant's 
contention that VA has not complied with the provisions of 
the Veterans Claims Assistance Act (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This matter will be addressed in the 
remand directives, below.  

Further, in the Joint Motion for Remand of June 2004, the 
parties stated that the Board's failure to provide sufficient 
articulation of the "reasons and bases" for its denial of 
increased ratings (i.e., an initial evaluation in excess of 
20 percent for instability of the left knee under Diagnostic 
Code 5257 and extraschedular ratings, based on the extent of 
interference with employment) prevented meaningful review.  
In this regard, the parties stated that the Board had not 
discussed evidence of the appellant's use of a knee brace 
since 1995, that it was worn all the time, that his left knee 
joint was unstable, that he reported in August 2001 that he 
had occasional episodes of giving out, swelling and locking, 
and had fallen and injured himself on several occasions, and 
had been advised by two physicians to use a cane in addition 
to a knee brace due to instability and falling (Joint Motion 
for Remand, pages 4-5).

With respect to extraschedular evaluations in excess of 40 
percent prior to July 12, 2001, and thereafter in excess of 
60 percent (the appellant's current combined disability 
rating for the left knee), the parties in the June 2004 Joint 
Motion invited the Board to undertake additional development 
in regard to other causes of the appellant's lost time from 
employment.  In its April 2003 decision, the Board had cited 
evidence of postoperative residual impairment following 
fractures of the right tibia and patella in a June 1983 
traffic accident, as well as work-related injuries to the 
neck, upper back, left clavicle and lumbar spine in a 1987 
accident when an elevator wall fell on the appellant, 
reportedly resulting in a 31 percent permanent partial 
disability.  (Reports of these injuries to the right lower 
extremity in 1983 and the work-related elevator wall injury 
in 1987 are in volume 1 of the claims folders and include an 
October 1994 evaluation from the Scott Orthopedic Center.)

Accordingly, this matter is remanded for the following 
action:

1.  The RO should ascertain through the 
appellant and his representative if the 
appellant has received any VA, non-VA, or 
other medical treatment for the left knee 
disorder that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then assist the veteran in 
obtaining any pertinent records requested 
by the appellant and associate them with 
the claims folder. 

2.  Following receipt of the appellant's 
response, the RO should afford the 
appellant a medical examination to 
determine the nature and extent of his 
left knee disability from laxity and 
instability, anterior cruciate ligament 
(ACL) tear.  The appellant's claims 
folder, and a copy of this remand, should 
be reviewed and acknowledged by the 
examiner.  The examination should assess 
the extent of any laxity and instability 
associated with the ACL tear.  Also, the 
examiner should be requested to comment 
on the need for and medical significance 
of the use of a knee brace and cane, the 
frequency and extent of episodes of 
giving way, swelling and locking of the 
left knee, and the frequency of falls due 
to the left knee, together with the 
nature and extent of associated injuries 
from such falls.  The examiner should 
also comment upon the effect of any left 
knee laxity and instability from the ACL 
tear on employment activities, such as 
standing, sitting, walking, stooping and 
weight bearing, and the extent to which 
the laxity and instability causes lost 
time from current employment at Wal Mart.

3.  The veteran should also be examined 
to determine the nature and extent of any 
residuals of the right knee, neck, upper 
back, left clavicle and lumbar spine 
disabilities related to the reported 
injuries in 1983 and 1987 (reports of 
these injuries to the right lower 
extremity in 1983 and the work-related 
elevator wall injury are included in 
volume 1 of the claims folders and 
include an October 1994 evaluation from 
the Scott Orthopedic Center).  If any 
such disabilities are present, the 
examiner should comment on the effects, 
if any, of such disabilities on 
employment activities such as standing, 
sitting, walking, stooping and weight 
bearing, and the extent to which such 
disabilities may cause lost time from the 
appellant's employment at Wal Mart.  The 
examiner should review and take into 
consideration the July 2001 employability 
assessment by Elaine M. Tripi, the August 
2001 evaluation of the appellant by David 
E. Randolph, M.D., and the October 2002 
report of Kurt P. Moran, M.D. (included 
in volume 2 of the claims folder).  

4.  The RO should then readjudicate the 
appellant's claim, including referral for 
review of an extraschedular rating if in 
order.  In addition to any other 
information deemed appropriate by the RO, 
the RO should advise the appellant 
through counsel of what evidence would 
substantiate his claim of entitlement to 
a disability rating greater than 20 
percent for service-connected laxity and 
instability of the left knee, ACL tear, 
and entitlement to a combined evaluation 
in excess of 40 percent for service-
connected left knee disability on an 
extraschedular basis prior to July 12, 
2001, or to an extraschedular evaluation 
in excess of 60 percent thereafter.  

Following such development and readjudication, if any such 
action does not resolve the claims, the RO shall issue the 
appellant a Supplemental Statement of the Case.  Thereafter, 
the case should be returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



